Quillian, Chief Judge.
On this appeal after a Birge hearing (238 Ga. 88 (230 SE2d 895)), the sole enumeration of error is that the trial court failed to make the necessary findings of fact but merely stated conclusions of law.
In determining whether to grant an appeal bond the trial judge is not required to make findings of fact. Instead, he must set forth the basis of his decision predicated on the four questions posed by Birge. Moore v. State, 151 Ga. App. 413, 414 (260 SE2d 350). In the case sub judice the trial judge denied the application for bond, reciting two of the four reasons posited by Birge, to wit: “(1) There is a likelihood that the defendant will abscond; (2) There is a likelihood that the defendant would pose a continued threat to society by continuing to commit crimes.” This was sufficient compliance with the requirements of our law. See Lane v. State, 247 Ga. 387, 389 (276 SE2d 644).

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.

*574Decided March 10, 1982.
Thomas J. Hough, Jr., for appellant.
William A. Foster III, District Attorney, Jeff Richards, Assistant District Attorney, for appellee.